Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
1.    Applicant’s amendment dated May 3rd, 2022 responding to the Office Action 02/03/2022 provided in the rejection of claims 1-20.
2.    Claims 1-20 are pending in the application, of which claims 1, 8 and 15 are in independent form and which have been fully considered by the examiner.
3.     Claims 1-20 are allowable.

		Examiner’s amendment
4.	Please amend claims 1 and 8, line 8 and claim 15, line 7 as follows:
...each of the platform-agnostic command links corresponding to a command of one or more commands...
			
                    Examiner’s Statement of Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
Claim 1:
	Kashyn et al. (US Pub. No. 2020/0341777 A1 – art of record – herein after Kashyn) and Stoicov et al. (US Pub. No. 2017/0344227 A1 – art of record – herein after Stoicov).  Kashyn and Stoicov disclose
A method for providing code editor documentation pages using a lightweight text formatting language and platform-agnostic command links, comprising: 

receiving, via a user input device by a documentation code editor extension executing on the processor device, a selection of a platform-agnostic command link of the one or more platform-agnostic command links; and 
responsive to receiving the selection of the platform-agnostic command link: 
parsing, by the documentation code editor extension, the platform-agnostic command link to identify a corresponding command; and 


Seki Yohei (JP 2019207527 A – new made of record – herein after Yohei) .  Yohei discloses 
A method for providing code editor documentation pages using a lightweight text formatting language and platform-agnostic command 
rendering, using a display device coupled to a computing device comprising a processor device, a documentation page for a code editor or a code editor extension as Hypertext Markup Language (HTML) 
receiving, via a user input device by a documentation code editor 
responsive to receiving the selection of the platform-agnostic command link: 
parsing, by the documentation code editor 

Kashyn and Stoicov and Yohei do not disclose
rendering, using a display device coupled to a computing device comprising a processor device, a documentation page for a code editor or a code editor extension as Hypertext Markup Language (HTML) within a code editor interface of the code editor, wherein the documentation page ...includes one or more platform-agnostic command links each corresponding to a command of one or more commands of the code editor or the code editor extension;...
initiating, by the documentation code editor extension, execution of the corresponding command via an application programming interface (API) of the code editor.
The prior art of record when viewed individually or in combination does not discloses or render obvious the features of these claimed limitations and in combination with all other limitations/elements as claimed in claim 1.  Thus, claim 1 and its depend claims are allowed.

Claim 8
Claim 8 recites limitations as the same as claim 1; therefore, claim 8 and its dependent claims are also allowed for the same reasons as claim 8.

Claim 15
Claim 15 recites limitations as the same as claim 1; therefore, claim 15 and its dependent claims are also allowed for the same reasons as claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al. (US Pub. No. 2021/0264096 A1) discloses support or provide for binding markdown data content to an action. In particular, some embodiments provide a document editor for binding an action to content of a document, such as a markdown document. Such embodiments can enable a user to edit or generate a document using markdown syntax that links and binds the document to metadata, which enables some embodiments to enhance the content the document beyond what standard markdown permits, such as a user invokable action – See Abstract and specification for more details.
Liu et al. (CN 109726379 A) discloses the development of network technology, by the online editor can realize on-line editing of news, blogs, document content, such as the content item edited can instantly display based on the web page – See page 2.
Tsabba (US Pub. No. 2020/0110792 A1) discloses a method including providing 2021a website interface within the customizable application builder with no code visualization tools for an application creation user, including a form builder for creating at least one form with at least one form element for receiving form input from an end user, each associated with a conditional rule builder – See Abstract and specification for more details.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192